ROBERT WISNIEWSKI P.C.                                   40 WALL STREET, SUITE 2833 • NEW YORK, NY 10005
      ATTORNEYS-AT-LAW                                  T EL: (212) 267-2101 • FAX: (646) 512-5604
                                                        W EBSITE: www.rwapc.com

                                                             March 9, 2020

Hon. Katherine Polk Failla, USDJ
United States District Court


                                                             MEMO ENDORSED
for the Southern District of New York
40 Foley Square
New York, New York 10007
        VIA ECF

                       Re: Williams et al v. Movage, Inc. et al
                           Docket No.: 17-cv-02628-KPF

Dear Judge Failla,

        I am co-counsel for Plaintiffs in the above-captioned action. I submit this letter on behalf
of Plaintiffs as both a status report on settlement discussions and a request that Your Honor
extend our time to submit a fully executed settlement agreement for the Cheeks review from
today to 2 weeks hence, i.e. March 23, 2020. This is a second request of this kind, the first one
having been granted by Your Honor on February 10, 2020. There is no prejudice to any party. My
co-counsel and I sought opposing counsel’s consent and, as far as I can deduce his Delphic
pronouncements, he has granted it in exasperation.

        The length and intensity of negotiations at bar seems to resemble those over the Lateran
Pacts, but we are working very hard to bring the agreement in principle to an end, and we need
Your Honor’s indulgence in this regard. Until today, my co-counsel and I believed that there
were four problematic areas with Defendants’ proposed draft settlement agreement:

       1.      The need for clauses clarifying various issues regarding the settlement payment.
       2.      The scope of the release which appeared to be a full general release.
       3.      The non-disparagement clause was, in Plaintiffs’ counsel’s view, a confidentiality
               clause by a different name.
       4.      Defendants’ desire, in the absence of full diversity and proper amount in
               controversy, to have Plaintiffs nevertheless to agree to this Court’s subject matter
               jurisdiction to interpret and enforce the settlement agreement even if this Court
               refuses to retain subject matter jurisdiction in its order of dismissal.

        However, Defense counsel advised us late afternoon today that he acceded to Plaintiffs’
position on these four issues and wanted Mr. Breud and me to draft a final version of the
document for his review and approval. We will do so in the next two days. But as Your Honor
can appreciate, once Defense counsel agrees to the final language of the document, there will be
12 litigants who will have to execute it. Hence the need for the additional time.
            Consequently, we respectfully request that Your Honor grant an extension of time for the
    parties to submit a submit a Cheeks motion from today to March 23, 2020.

           Thank you for your attention to the foregoing.

                                                               Respectfully submitted,

                                                               /s/Robert Wisniewski
                                                               Robert Wisniewski
    cc: (via ECF)
            Joshua Lurie
            Eugene Strupinsky
                   Counsel for Defendants


Application GRANTED. The parties have until March 23, 2020, to submit
materials for approval pursuant to Cheeks. There will be no further
extensions. If the parties have failed to submit by that date, the Court
ORDERS the parties to appear for a conference on March 25, 2020, at 10:00
a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.

For the future, the Court advises plaintiffs' counsel to be more mindful of
the language it uses in discussing opposing counsel.

Dated:      March 10, 2020                          SO ORDERED.
            New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
